internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-108321-00 date date parent purchaser target sellers business x business y state m state n date a date b date c target’s outside professional purchaser’s outside professional purchaser’s company officials target’s company official this in response to a letter dated date submitted by your authorized representative requesting an extension of time to make a joint election pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations additional information was submitted on date all citations in this letter to regulations under sec_338 are to the regulations as in effect for date a the material information submitted for review is summarized below parent as common parent of the consolidated_group of which purchaser is a member and sellers request an extension to file a sec_338 election pursuant to sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations the election regarding purchaser’s acquisition of target on date a parent is the common parent of a consolidated_group and purchaser is a member of the group purchaser is incorporated in state m and is engaged in business x target is incorporated in state n and has elected to be treated as an s_corporation for federal_income_tax purposes target is engaged in business y sellers own all of the target stock on date a sellers and purchaser entered into a stock purchase agreement whereby purchaser acquired all of the target stock in exchange for cash and notes in a fully taxable transaction it is represented that the stock purchase between purchaser and sellers is a qualified_stock_purchase as defined in sec_338 it is further represented that purchaser and sellers are not related within the meaning of sec_338 sellers also represent that they will not elect installment_sale treatment as defined under sec_453 furthermore to the extent that installment_sale treatment has already been utilized on target’s and or sellers’ income_tax returns that included the date a transaction corrective action shall be immediately taken to rescind such installment_sale treatment and to report the full amount of gain resulting from the deemed sale of assets parent and sellers intended to make the election the election was due on date b however for various reasons the election was not made on date c after date b after realizing the election was not made in a timely fashion purchaser’s outside professional target’s outside professional purchaser’s company officials and target’s company official agreed to request relief the period of limitations on assessments under sec_6501 has not expired for parent’s target’s or sellers’ taxable_year s in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included on the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 provides that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that a sec_338 election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that the form must be signed by a person authorized to act on behalf of each corporation and if made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qualified_stock_purchase the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form_8023 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and sellers to file the election provided parent and sellers show that acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government affidavits representations and information submitted from purchaser target sellers and purchaser’s and target’s outside professionals explain the circumstances surrounding the failure to make the election this information also establishes that the taxpayers relied on a qualified_tax professional the request for relief was initiated before the failure to make the election was discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted see sec_301 b i - v based on the facts and information submitted and representations made we conclude the taxpayers have shown they acted reasonably and in good_faith in failing to make the election the requirements of sec_301_9100-1 and sec_301_9100-3 have been met and granting relief will not prejudice the government therefore an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of the letter for parent and sellers to file the election with respect to the purchase of target stock on date a the above extension of time is conditioned on the fact it will not produce a lower tax_liability for the parent group target and sellers in the aggregate for all years to which the election applies than it would have been if the election been timely made taking into account the time_value_of_money a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved no opinion is expressed as to the taxpayers’ tax_liability for the years involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 the above extension is also conditioned on i parent and sellers signing the election and ii parent and sellers treating the acquisition sale of target stock as a sec_338 transaction parent and sellers must file the election in accordance with sec_1_338_h_10_-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter should be attached to the election form parent and sellers having reported the acquisition as a sec_338 transaction must amend their applicable returns to attach a copy of the election and the information required therewith and a copy of this letter we express no opinion regarding whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or if sec_338 is applicable as to the amount of gain_or_loss if any recognized by target on its deemed asset sale in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest if any that would otherwise be applicable still apply this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours philip j levine assistant chief_counsel corporate
